Case:Gansb6-C-MSaiment: BosvsTsacset2 Fralest 92/2 Biatle Fade 62923/2021

United States Court of Appeals
FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE : TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ee 1 i. E D
February 23, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW: FEB 28 2021
COURT
No. 19-50866 USA v. Gamez CLERK, U.S. D,
F TEXAS
USDC No. S:17-CR-391-7 A WESTERN DIS

 

a DEPUTY CLERK
The court has granted an extension of time to and including March
24, 2021 for filing a response to the motion to withdraw as counsel
in this case.

No further extensions will be granted.

Sincerely,

LYLE W. CAYCE, Clerk

_ va Shomer)

Laney L. Lampard, Deputy Clerk
504-310-7652

 

Ms. Jeannette Clack
Mr. Richard Gamez

Mr. Joseph H. Gay Jr.
Ms. Kimberly S. Keller
